Case 3:19-cv-00558-TJC-PDB Document 1 Filed 05/10/19 Page 1 of 4 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION



 DEJA KNOWLTON,

                Plaintiff,

 v.                                                  CASE NO.

 CONSUMER DIRECT FOR
 FLORIDA, LLC,

                Defendant.

                                  NOTICE OF REMOVAL

        Defendant Consumer Direct for Florida, LLC (“Consumer Direct” or “Defendant”),

 by and through its undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1441 and 1446,

 hereby gives notice of the removal of this action to this Court from the County Court, Fourth

 Judicial Circuit, in and for Duval County, Florida. In support of this Notice of Removal,

 Defendant states as follows:

                                PROCEDURAL ALLEGATIONS

        1.      On or about March 26, 2019, Deja Knowlton (“Plaintiff”) filed a complaint in

 the County Court, Fourth Judicial Circuit, in and for Duval County, Florida entitled Deja

 Knowlton v. Consumer Direct for Florida, LLC, Case No. 16-2019-CC-004131-XXXX-MA

 (the “State Court Action”).

        2.      On April 12, 2019, Plaintiff served Defendant’s registered agent with a

 Summons and copy of Plaintiff’s Complaint. This Notice of Removal is therefore timely filed

 within thirty (30) days of Defendant’s receipt of the Complaint as required by 28 U.S.C. §
Case 3:19-cv-00558-TJC-PDB Document 1 Filed 05/10/19 Page 2 of 4 PageID 2




 1446(b). A copy of the Summons is attached hereto as Exhibit A.

         3.       Copies of all process, pleadings, orders, and other papers or exhibits on file in

 the State Court Action, including those that were served upon Defendant, are attached hereto

 as Exhibit B.

                              FEDERAL QUESTION JURISDICTION

         4.         Plaintiff’s Complaint alleges that Consumer Direct violated 29 U.S.C § 201

 et seq. (“FLSA”). See Compl. ¶¶ 2-27. Because the Complaint raises a federal question, this

 Court has original jurisdiction over this action under 28 U.S.C. § 1331, and Defendant may

 remove this case to this Court pursuant to 28 U.S.C. § 1441(a).1

         5.       The District and Division embracing the place where the State Action is

 pending is the United States District Court for the Middle District of Florida, Jacksonville

 Division. See 28 U.S.C. §§ 89, 28 U.S.C. § 1441(a).

         6.       In accordance with 28 U.S.C. § 1446(d), Defendant will promptly provide

 written notice to Plaintiff of the removal of this action and file a notice of the filing of this

 Notice of Removal in the County Court, Fourth Judicial Circuit, in and for Duval County,

 Florida.

         7.       The required filing fee of $400 and an executed civil cover sheet accompany

 this Notice of Removal.

 1
   Plaintiff also characterizes her action as one “for unpaid wages generally under Section 448.08, Florida
 Statutes.” See Compl. ¶ 2. To the extent Plaintiff asserts a claim for unpaid wages under Florida law and/or for
 costs and attorneys’ fees under § 448.08, this Court may exercise supplemental jurisdiction under 28 U.S.C.
 § 1367(a) because the parties would rely on the same evidence regarding Plaintiff’s hours of work and
 compensation during her alleged employment with Defendant in connection with the FLSA and state law
 claims. The state and federal claims would therefore “arise from the same facts, or involve similar occurrences,
 witnesses or evidence.” See Hudson v. Delta Air Lines, Inc., 90 F.3d 451, 455 (11th Cir. 1996); 28 U.S.C.
 § 1367(a); see also Nelson v. CK Nelson, Inc., No. 07-61416-CIV-MARRA, 2008 U.S. Dist. LEXIS 43544, *13
 (S.D. Fla. June 2, 2008).



                                                          2
Case 3:19-cv-00558-TJC-PDB Document 1 Filed 05/10/19 Page 3 of 4 PageID 3




        WHEREFORE, Defendant respectfully removes this action to this Court from the

 County Court, Fourth Judicial Circuit, in and for Duval County, Florida.

        Dated: May 10, 2019.

                                             Respectfully submitted,

                                             LITTLER MENDELSON, P.C.
                                             111 North Magnolia Avenue, Suite 1250
                                             Orlando, Florida 32801
                                             Telephone: (407) 393-2900
                                             Facsimile: (407) 393-2929

                                      By:    /s/ Theresa M. Waugh
                                             Theresa M. Waugh
                                             Florida Bar No. 089593
                                             Email: twaugh@littler.com

                                             Kimberly Doud
                                             Florida Bar No.: 0523771
                                             Email: kdoud@littler.com

                                             LITTLER MENDELSON, P.C.
                                             3344 Peachtree Road N.E., Suite 1500
                                             Atlanta, GA 30326.4803
                                             Telephone:    404.233.0330
                                             Facsimile:    404. 233.2361

                                             Jessie Brown*
                                             Georgia Bar No. 722947
                                             Email: jmbrown@littler.com

                                             * Pro Hac Vice Application to be submitted

                                             Attorneys for Defendant




                                                3
Case 3:19-cv-00558-TJC-PDB Document 1 Filed 05/10/19 Page 4 of 4 PageID 4




                             CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 10th day of May, 2019, I electronically filed the
 foregoing with the Clerk of the Court using the CM/ECF system and I will send a copy via
 email to the following: Donald E. Pinaud, Jr., Law Office of Don Pinaud, 4069 Atlantic
 Blvd., Jacksonville, FL 32207, dp@jaxjustice.com.


                                           /s/ Theresa M. Waugh
                                           Theresa M. Waugh




                                              4
